DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s arguments, filed on 6/9/2022, have been considered but are moot in view of the new ground of rejection necessitated by the amendment.
Claim Objections
3.	Claims 1 and 5 are objected to because; a dependent claim may refer to any preceding independent claim, not the further independent claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara Takayuki (JP 5174522) in view of Yamamoto Kenichiro (JP 2007195091).
	Regarding claim 19, Takayuki teaches a computer-readable storage medium storing a computer program for causing a computer to perform a control method comprising; obtaining position of a virtual viewpoint and a direction of a view from virtual view point (e.g., abstract, section of Tech-Problem and also Tech-Solution indicating “position of the viewpoint and the viewing direction”, paragraphs 0004,0006) accepting input to move the virtual viewpoint corresponding to a virtual viewpoint image (e.g., acceptance unit is defined in the disclosure of the current invention, as a controller, therefore; the controller 42 as shown in fig. 1, for moving the virtual viewpoint disclosed throughout the disclosure of the reference consider as acceptance unit, paragraphs 0005-0008,0031-0036,0039-0043,0046).
Takayuki fails to explicitly indicate, restricting a movement of the virtual viewpoint to a specific region based on the direction of the view from the virtual viewpoint.
However, Takayuki teaches, an allowable range for movement of the virtual viewpoint based on the position of the viewpoint and line of sight, e.g., view, direction (e.g., paragraphs 0004,0006-0008), which in-fact implies that the movement other than the allowable range “which is based on position and/or direction of the view”, would be restricted. For further clarification;
Yamamoto in the same field of endeavor (e.g., through-out the disclosure) teach, techniques to set a region prohibiting/allowing, e.g., restrict, the movement of a viewpoint, and a prohibited/allowed direction of a line of sight for the movement of viewpoint. 
in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Takayuki, in accordance with the teaching of Yamamoto, for the benefit of synthesizing video at virtual camera position and direction, as suggested by the reference.
Regarding claims 16 and 20, the limitations as claimed has been addressed in claim 19 above.
Regarding claim 21, the combination of Takayuki and Yamamoto teach the control apparatus according to claim 20, wherein the movement of the virtual viewpoint to the specific region is restricted based on the direction of the view from the virtual viewpoint (please refer to claim 19 above), and a
normal direction of a boundary surface of the specific region (e.g., paragraphs 0012,0014,0042,0085 of
‘522).
Allowable Subject Matter
7.	Claims 1-15,17 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest, movement of the virtual viewpoint to the specific region is restricted in a case where an angle formed by the direction of the view from the virtual viewpoint and the normal direction of the boundary surface of the specific region is within a specific angle range, and the movement of the virtual viewpoint to the specific region is not restricted in a case where an angle formed by the direction of the view from the virtual viewpoint and the normal direction of the boundary surface of the specific region is not within the specific angle range, as specifies in amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482